Paterson, J., and Fitzgerald, J.,
The complaint is sufficient, and the demurrer was properly overruled. The case presented is stronger than the one shown in Shorb v. Beaudry, 56 Cal. 446.
The action is one in equity for the dissolution of a copartnership, and an accounting between the copartners. All the parties are interested either in the copartnership or its assets. There is therefore no misjoinder of parties, either plaintiffs or defendants. (Pomeroy’s Equity Jurisprudence, secs. 113, 114.) The fact that there are several separate and independent acts of fraud charged does not militate against the right of the parties to an adjustment of the affairs of the copartnership in which they are all interested. As the legal title to the partnership property was in the corporation, the latter was a proper and a necessary party. (Reynolds v. Lincoln, 71 Cal. 183.) We think it was proper, too, to include all the transactions under which the rights of the respective parties have accrued to one or all of plaintiffs, as against a part or all of the defendants, and growing out of partnership transactions, in order that, in closing *218up the copartnership affairs, the court might do full and complete justice to each and all of the parties interested. Equity in such cases does not adjudicate piecemeal. The several charges of misconduct all grew out of the conduct of the partnership affairs, and there is therefore, in our opinion, no misjoinder of causes of action in uniting them in an equitable action in the same complaint.
Rehearing denied.